Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-18-00624-CV

                                 Olivia Briones RIOJAS,
                                        Appellant

                                            v.

 Elvira V. CHAVEZ, Independent Administrator of the Estate of Ruben G. Briones, Deceased,
                                     Appellee

                    From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2017PC3074
                        Honorable Tom Rickhoff, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of court for this appeal are taxed against Olivia Briones
Riojas.

      SIGNED December 5, 2018.


                                             _________________________________
                                             Patricia O. Alvarez, Justice